Title: To James Madison from Thomas Jefferson, 8 February 1803
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.Feb. 8. 1803.
I had before heard this matter spoken of, but did not suppose it seriously intended. If there be any danger of it, the Secretary at war shall be desired to give orders at Màssac̀ & Fort Adams to stop them by force. But would it not be well to write to the Govr. of Kentucky to have the perso⟨ns⟩ arrested & bound to their good behavior or the peace?
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2). Filed with Yrujo to JM, 5 Feb. 1803, which JM had apparently forwarded to Jefferson.



   
   On 18 Feb. Dearborn advised James Wilkinson that orders were to be given to the commanding officers of the Mississippi and Ohio forts to prevent the passage of any unauthorized armed force. On 19 Feb. he ordered Thomas H. Cushing to send the orders to the commanding officers at Pittsburgh, Massac, Chickasaw Bluffs, and Fort Adams (DNA: RG 107, LSMA).


